DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4-7, and 9-23, are pending and being examined.

Response to Amendment
The previous rejection of Claim(s) 1-7, 9-14, and 16-18, under 35 U.S.C. 102(a)(1) as being anticipated by US 5,629,380 A to Baldwin et al. (hereinafter Baldwin) is/are withdrawn in light of the Applicant’s amendments.
The previous rejection of Claim(s) 1, 2, 5-7, 9-11, 16 and 18, under 35 U.S.C. 102(a)(1) as being anticipated by GB 1,105,7222 A to Dynamit (hereinafter Dynamit) is/are withdrawn in light of the Applicant’s amendments.
The previous rejection of Claim(s) 1-10, 12-14, 16-18, under 35 U.S.C. 102(a)(1) as being anticipated by US 2003/0130481 A1 to Whiter (hereinafter Whiter) is/are withdrawn in light of the Applicant’s amendments.
The previous rejection of Claim(s) 1-7, 9, 11-18, under 35 U.S.C. 102(a)(1) as being anticipated by WO 2015/195775 A1 in which the citations below are directed to the US publication, US 2017/0088664 A1 to Elgimiabi (hereinafter Elgimiabi) is/are withdrawn in light of the Applicant’s amendments.
The previous rejection of Claims 1-10, 12, 16-18, on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of US 11,236,194 B2 is/are withdrawn in light of the Applicant’s amendments.
The previous rejection of Claims 1-10, 12, 16-18, provisionally on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-10, of copending App. No. 17/276,939 is/are withdrawn in light of the Applicant’s amendments.
The previous rejection of Claims 1-10, 12, 16-18, provisionally on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 7-14, 16, of copending App. No. 17/607,021 is/are withdrawn in light of the Applicant’s amendments.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 5-7, 9-12, and 16-23, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 5, 7, 10, 11, 14, 15, 18, 19, 20, and 29-31, of copending Application No. 17/276,914 (App. No. 17/276,914).
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of App. No. 17/276,914 teach each and every component and read upon the claims of the present applicant in an anticipatory manner.
Claims 1, 5-7, 9-12, and 16-23, of the present application are read upon by Claims 4, 5, 7, 10, 11, 14, 15, 18, 19, 20, and 29-31, of App. No. 17/276,914, which teach a multi-component epoxy resin system comprising an epoxy component, and a curing component, wherein the epoxy component contains an epoxy resin based on bisphenol A, the curing component contains IPDA, and further comprises a salt selected from nitric acid, or salts there of (See claim 10). The method further comprises chemical fastening in boreholes and curing (See claims 18-19), and wherein the salt is calcium triflate or calcium nitrate in 1-10 wt% of the curing composition/component (Claims 4, 7, 11, 20, 29-31). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 4-7, 9-14, 16, and 18-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,397,998 A to De La Mare et al. (hereinafter De La Mare).
Regarding claims 1, 4-7, 9-14, 16, 18-20, 22 and 23, De La Mare teaches in Example 1, a resin reservoir containing 100 parts of glycidyl polyether of 2,2-bis(4-hydroxyphenyl)propane (i.e. bisphenol A epoxy resin), Ca(NO3)2x 4H2O (i.e. calcium nitrate tetrahydrate), polyamide and PEG-400, and a curative reservoir containing 4,4’-di(cyclohexylamino)methane (PACM-20), wherein the resin reservoir and the curative reservoir are brought together to a mix head and flowed into a mold, and cured at 80-160 deg C. (See Example 1, col 7, ln 55 to col 8, ln 17). De Le Mare further teaches the metal salt catalyst can be added into the curative reservoir (col 7, ln 6-7). The above metal catalyst is used in an amount of 0.5-2 parts per 100 parts of polyepoxide (i.e. 0.49-1.96 wt% per epoxy resin), (col 6, ln 40-49). The above composition, two reservoirs, bisphenol A epoxy resin, calcium nitrate tetrahydrate, PACM and curing method, meet the two chamber, metal salt, amine, composition and method cited in claims 1, 4, 6, 7, 9-14, 16, 18-20, 22 and 23.

Regarding claim 21, as cited above and incorporated herein, De La Mare teaches claim 1. 100 parts of glycidyl polyether of 2,2-bis(4-hydroxyphenyl)propane (i.e. bisphenol A epoxy resin), and Ca(NO3)2x 4H2O (i.e. calcium nitrate tetrahydrate), and a curative reservoir containing 28 parts of 4,4’-di(cyclohexylamino)methane (PACM-20), wherein the resin reservoir and the curative reservoir are brought together to a mix head and flowed into a mold, and cured at 80-160 deg C. (See Example 1, col 7, ln 55 to col 8, ln 17). De Le Mare further teaches the metal salt catalyst can be added into the curative reservoir (col 7, ln 6-7). The above metal catalyst is used in an amount of 0.5-2 parts per 100 parts of polyepoxide (i.e. 0.49-1.96 wt% per epoxy resin), (col 6, ln 40-49).
If 0.5-2 parts of calcium nitrate tetrahydrate are combined with 28 parts of PACM in the curative reservoir, this correlates to 1.75-6.7 wt% of metal salt in total curing component, which is within and meets the claimed amount.

Claim(s) 1, 4-7, 9, 11-14, 16, and 18-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0093582 A1 to Buening et al. (hereinafter Buening).
Regarding claims 1, 4-7, 9-14, 16, and 18-23, Buening teaches in Example 1.3, a gel coat obtained by mixing a main component with a curing component, transferred to a mold, applied to a fibers, laminated and cured (para 24), wherein the main component comprises 25 parts of bisphenol A epoxy resin, 10 parts of bisphenol F epoxy resin, 47 parts of trimethylol propane triglycidyl ether, 15 parts of a polyol, and silica, and wherein the curing component comprises 92 parts of isophorone diamine (IPDA), 4 parts of calcium nitrate tetrahydrate, and 4 parts of propanediol (para 26-27). The above amounts correlate to about 4.66 wt% of metal salt per epoxy resin, and 4 wt% of metal salt per curing component. The above composition, two components, bisphenol A epoxy resin, calcium nitrate tetrahydrate, IPDA and curing method, meet the two chamber, metal salt, amine, composition and method cited in claims 1, 4, 6, 7, 9-14, 16, 18-20, 22 and 23.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0093582 A1 to Buening et al. (hereinafter Buening).
Regarding claim 10, as cited above and incorporated herein, Buening teaches claim 1. Buening also teaches the metal salt can be used in an amount of 0.2-40 wt% of the curing component (para 15), and in view of the 82 parts of total epoxy resin used in the examples, this overlaps with the claimed which overlaps and meets the range cited in claim 10. (See MPEP 2144.05, “where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”).	

Claim(s) 1, 4-7, 9-18, 20, 21 and 22, is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/195775 A1 in which the citations below are directed to the US publication, US 2017/0088664 A1 to Elgimiabi (hereinafter Elgimiabi).
Regarding claims 1, 4-7, 9, 11-18, 20, and 22, Elgimiabi teaches a two-component adhesive composition (2K), where a part A1 curative is prepared by mixing calcium triflate (i.e. Ca(CF3SO3)2), with a cycloaliphatic amine (Versamine C31) and filled into one unit of a dual pack cartridge (para 200-201) and where a part B resin composition is prepared by mixing bisphenol A and F epoxy resin blend (Epikote 232), with a flame retardants, fillers and cyclohexanedimethanol diglycidyl ether and filled into the second unit of the dual pack cartridge (para 202-203). The above dual pack cartridge is then fitted with a mixing nozzle (i.e. static mixer), and the product is extruded from the cartridge by a dispensing gun (para 178-181 and 204-206). Elgimiabi further teaches the adhesive composition is used to partially fill an insert, where hardware is then inserted into the insert (para 111-116), wherein the hardware include fasteners such as bolts, screws, and/or mechanical fasteners and used in the field of construction (para 117-121), wherein the composition is then cured. (para 206). The above meets the epoxy resin, the two part separate cartridge kit, the accelerator salt, the amine curing agent, and the method of fastening of introducing the composition into the insert, the insert meets the bored hole (para 4, See examples of inserts), and the cured composition in the insert with the bolt or screw meets the chemical fastening, which meets claims 1, 4-7, 9, and 11-18. 
Elgimiabi further teaches that particular and suitable examples of cycloaliphatic amines include isophorone diamine (para 48-49), and that cycloaliphatic amines have low viscosity characteristics that allow using a high amount of metal triflate curing catalyst to have a high curing rate while maintaining excellent extrudability (para 30).
It would have been obvious to one ordinarily skilled in the art before the effective date of the claimed invention to use the isophorone diamine as the cycloaliphatic amine because Elgimiabi teaches cycloaliphatic amines have low viscosity characteristics that allow using a high amount of metal triflate curing catalyst to have a high curing rate while maintaining excellent extrudability (para 30) and particular and suitable examples of cycloaliphatic amines include isophorone diamine (para 48-49).

Regarding claims 10 and 21, as cited above and incorporated herein, Elgimiabi teaches claim 1. Elgimiabi further teaches the composition contains 10-70 wt% of epoxy resin, 10-50 wt% of cycloaliphatic amine, and 3-8 wt% of metal triflate catalyst (para 92-97).
If there is 70 wt% of epoxy resin, 27 wt% of cycloaliphatic amine, and 3 wt% of metal triflate, this correlates to 4 wt% of metal triflate per epoxy resin, and 10 wt% of metal triflate per curing component, which demonstrates the above ranges overlaps and meets the claimed range. (See MPEP 2144.05, “where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”).	

Regarding claim 22, as cited above and incorporated herein, Elgimiabi teaches claim 1. Elgimiabi teaches the metal triflate includes calcium triflate, lithium triflate or magnesium triflate (para 52-53). 

Response to Arguments
Applicant's arguments filed 06/03/2022 have been fully considered but they are not persuasive in part.
On page 8-9, the Applicant argues that the amendments overcome the double patenting rejections. However, as cited in above, the amendments do not overcome the double patenting rejection over Claims 4, 5, 7, 10, 11, 14, 15, 18, 19, 20, and 29-31, of App. No. 17/276,914.
On page 10-11, the Applicant argues that there is no suggestion for the claimed combination in Elgimiabi. This is not persuasive because, as cited above, Elgimiabi teaches the claimed metal salt, epoxy resin and that suitable amines include isophorone diamine.
On page 11, the Applicant argues unexpected results as shown by Table 3 and 4 of their specification. This is not persuasive because the Applicant has not distinguished what property is considered “unexpected” and furthermore, the claims do not commensurate in scope to the examples in the Tables which have an epoxy component having bisphenol A epoxy resin and bisphenol F epoxy resin, and a reactive diluent, while the curing components only show 1,3-BAC, mXDA, IPDA and DYTEK A, used with sodium iodide, calcium nitrate, and calcium inflate. This is different from the claims which include a broader list. Therefore, for the above reasons, the Applicant has not met their burden in establishing unexpected results.  See MPEP 716.02 (a-e).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395. The examiner can normally be reached Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HA S NGUYEN/Examiner, Art Unit 1766

/RANDY P GULAKOWSKI/Supervisory Patent Examiner, Art Unit 1766